Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0003085
                                                         22-JUL-2015
                                                         10:41 AM



                          SCWC-13-0003085


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            KURT BOSSHARD, Trustee of the unrecorded

          Kurt Bosshard Trust, dated September 9, 1999,

     Petitioner/Plaintiff-Counterclaim-Defendant-Appellant,


                                 vs.


           THE THREE STOOGES, LLC, a Hawai'i Limited 

             Liability Company; GREG L. ALLEN, SR.,

      individually, and GREG L. ALLEN, JR., individually,

       Respondents/Defendants-Counterclaimants-Appellees,


                                 and


    ALLEN FAMILY, LLC, an Arizona Limited Liability Company,

 Respondent/Defendant-Counterclaimant, Cross-Claimant-Appellee,


                                 and


  MOLOA'A BAY VENTURES, LLC, a Hawai'i Limited Liability Company,

 Respondent/Defendant-Counterclaimant, Cross-Defendant-Appellee,


                                 and


WALLACE G. REZENTES, JR., in his official capacity as Director of

    Finance, County of Kaua'i, Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0003085; CIV. NO. 12-1-0234)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Plaintiff-Counterclaim-Defendant-Appellant


Kurt Bosshard’s application for writ of certiorari filed on

June 11, 2015, is hereby rejected.

          DATED:   Honolulu, Hawai'i, July 22, 2015.

Harold Bronstein            /s/ Mark E. Recktenwald
for petitioner

                            /s/ Paula A. Nakayama


                            /s/ Sabrina S. McKenna


                            /s/ Richard W. Pollack


                            /s/ Michael D. Wilson





                                 2